6/4/20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the gelling agent is selected from the group consisting of: pectin; gellan gum or sodium alginate; gum Arabic; and xanthan gum or gum tragacanth.”
Claim 3 is apparently attempting to recite a Markush grouping, but is not in proper Markush grouping format.  A "Markush" claim recites a list of alternatively useable members.  It is not clear if the group of alternatively usable members is intended to be “pectin, gellan gum, sodium alginate; gum Arabic, xanthan gum and gum tragacanth” or 
if the intent is to choose between (A) a Markush group consisting of “pectin, gellan gum, sodium alginate; gum Arabic and xanthan gum” and (B) gum tragacanth.”
Claim 15 recites a weight percent of the filler in the smoking article.  It is not clear if the weight percent is based on the weight of the smoking article or the weight of the smokable material in the smoking article.
Claim 20 depends from and inherits the indefiniteness of Claim 3.

International Search Report
PHILIP MORRIS PRODUCTS S.A. (JP 2015-515857 A), JAPAN TOBACCO INC (JP 01-027461 A) and Markel (US 8267095) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/JP2018/038259 to which the instant application claims priority.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Roos et al (US 6325859) in view of Mangos et al (US 2004/0191366).
De Ros et al discloses a method comprising forming flavor releasing compositions as a tobacco additive (reads on filler), the flavor releasing compositions encapsulated in gel beads comprising an acid polysaccharide such as sodium alginate (which comprises a carboxyl group) , pectin or gellan gum (claimed gelling agents) and a divalent cation, especially calcium cations (gelation promoter) (Abs; col 3, lines 40-57; col 3, line 61 to col 4, line 6; col 4, lines 27-30).  The gel beads are dried (col 4, lines 6-8 and 37-40).  The gel beads are favorably added to tobacco or tobacco products (reads on a filler), preferably a cigarette (col 4, lines 60-67).
De Roos et al does not disclose the claimed drying methods.  However, Mangos et al discloses a method comprising forming flavor releasing compositions encapsulated in a gel comprising an acid polysaccharide such as sodium alginate (gelling agent) and a divalent cation such as calcium cations (gelation promoter) (Abs, [0029]-[0031], [0080], [0083]) to form moist capsules, and   drying the moist capsules under atmospheric or reduced pressure in some embodiments [0091].  The encapsulated flavor releasing compositions are used in food or tobacco products [0087].
Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, drying the beads of De Roos et al at reduced pressure would have been obvious to one of ordinary skill in the art as a functionally equivalent drying method with a reasonable expectation of obtaining a suitable flavor composition as a filler component for a smoking article.

Allowable Subject Matter
Claims 1-2, 4-14 and 18-19 are allowed.
Claims 3, 15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a filler for a smoking article comprising the claimed gel and having a tap density and adaptability to compression filling as currently claimed.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748